Case 3:17-cv-00007-GTS-ML Document 101-14 Filed 05/31/19 Page 1of9

Binghamton City School! District

West Middle School

West Middle Avenue

_ Binghamton, NY 13905-4151
(607) 763-8400

Fax: (607) 763-8429

 

March 22, 2011

Robert & Debra Spero

 
 

Binghamton, NY 13905 CODE: WI
Dear Parents:
RE: Vincent Spero #17765206 Grade 6B HR 444

Under Education Law Section3214 (3), Lam immediately suspending your child Vincent Spero for a period of
five school days, March 23, 24, 25, 28 & 29, 201 1not to include emergency school closure days. Based on
the behavior stated below I believe that the student’s presence presents a continuing danger or ongoing threat of
disruption.

On March 22, 2011, Vincent was found to be in possession of a “Suisse army knife” inside of school, Vincent
willingly turned the knife over to the Principal; who requested it after another student informed him that
Vincent had shown it to him and said that he was “going to kill someone”. Vincent denies having made this
statement. Regardless, his suspension is based purely on possession of a weapon within the building. Due to
the nature of the infraction, I am requesting a Superintendent’s Hearing, You will be notified as to the date and
time of that meeting, which will be conducted at 98 Oak Sireet. A letter will be delivered to your door by an
employee of the Binghamton City School District.

This is a violation of the Discipline Code/school rules, School District Policy No, 8081 Section4B.

- While this suspension is in effect, your child will not be permitted te enter school, to remain wpon the
school grounds or attend school events, unless receiving specific administrative approval in advance,

Disobeying this shall be.considered trespassing and appropriate actions may be taken.
- You and your child have a right to an informal conference with the complaining witness and me. If you would
like to have an informal conference, please let me know as soon as possible by calling 763-8400.

ry

Le, (Holly ” . 4
Principa

MIE/ca : _ VvS001817
Providing A Rich Environment For Quality Learning
Case 3:17-cv-00007-GTS-ML Document 101-14 Filed 05/31/19 Page 2 of 9

Binghamton City School District
, 98 Oak Street

Binghamton, NY 13905
(607) 762-8100

 

March 24, 2011
Mr. and Mrs. Robert Spero

Binghamton, New York 13905 _

Dear Mr. and’Mrs, Spero:

Mr. Michael Holly, Principal of West Middle School, has informed you that your child; Vincent *
Sperd, was suspended as set forth in the letter dated March 22, 2011. Due to the circumstances
involved, a suspension from school in excess of five days may be warranted. Under Education
Law §3214(3), I am therefore. scheduling a hearing for Friday, March 25, 2011 at 11:00 a.m. at
98 Oak Street. I have designated Suzanne Thomas as the Hearing Officer to conduct the hearing.

     

On March 22, 2011, it is alleged that your child Vincent Spero was in possession of a Suisse
army knife inside of school. If true, then this may constitute a violation of School Discipline
Code/Rules in the Student Handbook.

At this hearing, the student has the right of representation by counsel, person in parental
relationship or other representative, the right to question witnesses testifying against the student
and to present wiinesses and other evidence on his or her behalf. The student and person in
parental relationship also have the right to have an interpreter present if they are unable to
communicate in the English language. Please notify me immediately so that arrangements can be
made for any interpreter to be present if one is necessary or if you intend to have anyone represent
the studént at the hearing.

- A Hearing Officer has the authority to administer oaths and issue subpoenas for witnesses to attend.
the proceeding. If you need a subpoena contact the hearing officer as soon as possible, as it is your

responsibility to make arrangements for you witnesses to be present at the hearing. Other students
and faculty members will not be excused from class unless you make these prior arrangements.
The Hearing Officer shall take the evidence and make findings of fact and recommendations to me
as to whether the alleged violations occurred and, if so, the appropriate measure of discipline. If
your child is of compulsory attendance age, alternative instruction will be offered during the
‘suspension.

At the hearing, the student's previous school records will be reviewed, including prior disciplinary

records, This information will be considered in connection with the extent of any further

disciplinary action. If you would like to review this information prior to the hearing, please

contact the school principal. You will have an opportunity to present the student's response to this

information at the hearing, I will review the Hearing Officer's findings of fact and

recommendations as to the appropriate measure of discipline and provide you with a written
ecision.

You may waive the right to this hearing. If you do so, no hearing will occur and your attendance is
not required, If you wish to waive your right to a hearing, please call the Hearing Officer
immediately, complete the enclosed letter and immediately return if to me.

Ifyou have any questions concerning the hearing, please contact the Hearing Officer at telephone
Providing A Rich Environment For Quality Learning

VS001904
Case 3:17-cv-00007-GTS-ML Document 101-14 Filed 05/31/19 Page 3 of 9

nutnber 607-762-8114.
Sincerely,
on o
S Ws
Pegsy J’Wozniak, Ed.D.
Superintendent of Schools

ye

cc: §. Thomas, Hearing Officer
M. Holley, Principal
Guidance Office

VS001905
Case 3:17-cv-00007-GTS-ML Document 101-14 Filed 05/31/19 Page 4 of 9
_ Binghamton City School District

Providing a rich environment for quality learning

Office of Attendance & Pupil Services
98 Oak Street
Binghamton, New York 13905
607.762.8114

 

 

TO: Peggy J, Wozniak, Superintendent of Schools
FROM: Suzanne J. Thomas, Hearing Officer
Date: March 28, 2011

RE: Placement Hearing on Vincent Spero

Ms, Dorian Zahka appeared on behalf of the district. Vincent Spero appeared with his parents, Mr. and Mrs,
Robert Spero, at the hearing schedule for March 25, 2011. The Notification of Hearing was entered as Exhibit

A.
Finding of Fact

Vincent admitted having a Suisse aimy knife in -his possession at school on March 22, 2011, He testified that he
found the knife in a stairwell af school as he was going to first period. Vincent also stated that he was going to
give it to Mr. Holly during lunch. He admitted showing it fo another student during third period, and that Mr.
Holly approached him about the knife during fourth period, at which point he surrendered the knife.

Ms, Zahka testified that a student reported seeing the knife and alleged that Vincent also threatened to harm
someone with it. Mr. Spero took objection to this statement saying that Mr. Holly told him it would not be
entered info evidence. Ms. Zahka was unaware of this comunitment by Mr, Holly. By his own admission,
Viacent is guilty of having a knife in his possession on school grounds,

During Phase Il, Ms. Zahka testified that Vincent is a good guy with one or two referrals for being disrespectful
or using profanity, and she has seen an effort on Vincent’s part to make better choices. Mrs. Spero and Vincent
voiced that they would like Vincent back at the Middle School ag soon as possible. Mr. Spero stated that he has
already disciplined Vincent at home, Parents agreed that they were disappointed that Vincent waited to turn the
knife into the office, and stated he should have done so immediately.

Recommendations .
Based on the admissions and subsequent conversation, the following recommendations are submitted for your

consideration:

1. Vincent’s suspension should be extended through April 8, 2011 or the reminder of the third marking
period, teturning to West middle School on Monday, April 18, 2071 after the spring break,
2, While suspended, Vincent may not participate in any school sponsored events without the express

permission of Mr. Holly,
3. Vincent should be placed on Home Instruction for 10 hours weekly to commence as soon as possible.

 

VS001815
Case 3:17-cv-00007-GTS-ML Document 101-14 Filed 05/31/19 Page 5 of 9

 

8 tig

Binghamton City School District

98 Oak Streat
Binghamton, NY 13905
(607) 762-8100

 

March 29, 20114

Mr and Mis, Robert Spero
Binghamton, NY 19905:
RE: Vincent Spero

 

 

Dear Mr. and Mrs. Spero:

| concur with and adopt the Hearing Officer’s Findings of Fact and
Recommendations which are attached.

You have the right to appeal this decision to the Board of Education. The
appeal must be in writing and submitted within 25 calendar days of the date
0 .

his decision.

Sincerely,

Letag Ft Wyysa by
Pegayw. Woznlai(ed.D. 7"

Superintendent of Schools

cc: Mr. Michael Holly, Principal
Ms. Dorian Zahka, Assistant Principal
Mrs. Ami Wiswell, Guidance Counselor

Providing A Rich Environment For Quality Learning

VS001814
Case 3:17-cv-00007-GTS-ML Document 101-14 Filed 05/31/19 Page 6 of 9

 

 

 

 

 

 

 

 

 

Discipline History Report 3/26/2019 10:52:33 Al
West Middle School
FAAOLL Thru 6/30/2012
Student Grade Homerconl| Phone Building
Spero, Vincent 7 214 West Middle School
Date Offense Disposition Faculty Name
1 05/09/12 Other Disruptive Incidents, Horsepiay, In-School Suspension Admin, Schooltool
Rough-housing 05/10/2012
2 05/21/12 Inappropriate Language ‘ Lunch Detention Eaton, Andrew

05/24/2012, 05/29/2012

Total Incidents: 2

VS001820
Page lof l
Case 3:17-cv-00007-GTS-ML Document 101-14 Filed 05/31/19 Page 7 of 9 |
Student Referral , 03/26/2019

Student Name: Spero, Vincent Address:

Grade: 7

Homeroom: 214 Phone Number:

 

Date of Incident: 05/09/2012 12:30 pm Date Seen: 05/09/2012
Submitted By: Schooltool Admin .
Offense: Other Disruptive Incidents, Horseplay, Location: Playground
Rough-housing
Disposition: Duration:
In-School Suspension 4.00 Day(s}

05/10/2012

 

Description: playing a "game" called “bail tap” whereby boys punch each other in the genital area.

 

Reason for
Referral:

 

Previous
Action
Taken:

 

Comments: On May 9, 2012, during lunch and immediately after, Vincent voluntarily participated in a “game" that the boys
called "ball tap" whereby they punched each other in the genital area. The aotivily took place on the blacktop
and then in the hall immediatley before the next class. Both boys discovered that the game actually causes

pain and both visited the nurse. The "game" is not to be played again. Ms, Zahka

VS001821
Case 3:17-cv-00007-GTS-ML Document 101-14 Filed 05/31/19 Page 8 of 9
Student Referral 03/26/2019

Student Name: Spero, Vincent u Address:

Grade: 7 /

Homeroom: 244 Phone Number:

 

Date of Incident: 05/21/2012 2:40 pm : Date Seen: 05/23/2012
Submitted By: Andrew Eaton

Offense: Inappropriate Language Location: Teacher's Classroom
Disposition: Duration:

Lunch Detention 60.00 Minute(s)

05/24/2012, 08/29/2012

Description; During Block Time (Study Hall), 8th Period, Vincent was talking with another student and said --".,, And there
was the lime when | fed you my hampster's poop -- and it was soft!" This occurred after numerous warnings to
stop talking during a time when students need a quiet environment to complete work. Vincent was not sent to

the Attendance Office or sent out of class at this tirne.

Reason for
Referral:

 

Previous
Action
Taken:

 

Comments:

V¥S001823
Case 3:17-cv-00007-GTS-ML Document 101-14 Filed 05/31/19 Page 9 of 9

WEST MIDDLE SCHOOL
West Middle Avenue
Binghamton, New York 13905

TO: Robert & Debra Spero

FROM: Dorian Zahka

SUBJECT: Assignment of: Vincent Spero #17765206 Grade 6B HR 438
To Intensive Study Center (SC) for: January 14, 2011 G-9)

DATE: January 14, 2011 CODE: CHI

THE REASON FOR THIS ASSIGNMENT IS: On January 14, 2011, Vincent
pushed another student and indicated to other students that his desire to see him
“beaten up”. This incident occurred in the cafeteria during breakfast in the
presence of several other students, three of whom (all friends of Vincent’s)
corroborated the story, Apparently, Vincent had sent a text to another student.

The text said that “N@iijs going to hit MQRERIWs butt”, This text set off a chain of
events whereby Ng approached Vincent, telling him to stop spreading rumors.
Vincent then stood up and pushed him. Upon discussing this with Vincent, he then
claimed that the student had used profanity toward him, The three witnesses stated
this was not the case. Vincent then claimed that N@@Bhad pushed him first, in
another part of the cafeteria. .Vincent said that nobody would have seen this, yet the
cafeteria was very crowded,

Purpose of Intensive Sindy Center (ISC):

Students who fail to meet the reasonable standards of behavior for middle school
students will be assigned to the Intensive Study Center (SC). In this center the
students will receive instruction in Math, Science, English and Social Studies while
being isolated from the rest of the school. If the student demonstrates improvement,
he ox she will be removed from the center and returned to his or her scheduled
classes, If the student’s behavior does not improve, an extended stay in the center
tnay be necessary. a

   

cc: Team Leader Guidance’ Student’s File inf. Wile

,

VS001827
